Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 1 of 13 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X   Case No.:
 TOTIANA NGUYEN,

                                             Plaintiff,                 COMPLAINT

                         -against-
                                                                        PLAINTIFF DEMANDS
 GREAT GREEN CLEANING MACHINE, INC. (d/b/a                              A TRIAL BY JURY
 GREAT GREEN CLEANING), and
 CINDY LEBOW, Individually,

                                              Defendants.
 -------------------------------------------------------------------X

        Plaintiff, TOTIANA NGUYEN, by and through her attorneys, PHILLIPS &

ASSOCIATES, Attorneys at Law, PLLC, hereby complains of the Defendants as follows:

                                        NATURE OF THE CASE

1.      Plaintiff also brings this action alleging that Defendants have violated the Americans with

        Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq. (“ADA”), and the New York State

        Human Rights Law, New York State Executive Law §§ 296, et seq. (“NYSHRL”); and

        seeks damages to redress the injuries she suffered as a result of being discriminated and

        retaliated against on the basis of her disability (asthma).

1.      Plaintiff also brings this action for unpaid wages in violation of the New York Labor Law,

        N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the “NYLL”) and unlawful retaliatory

        termination for opposition to unlawful employment practices. Defendants’ actions were

        unlawful and Plaintiff seeks monetary, compensatory and punitive damages, liquidated

        damages, interest, and reasonable attorneys’ fees and costs.

             JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

2.      Jurisdiction of this Court is proper under 42 U.S.C. §§ 12101, et seq.; and 28 U.S.C. §§

        1331 and 1343.
                                                          1
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 2 of 13 PageID #: 2




3.   The Court has supplemental jurisdiction over the claims Plaintiff has brought under state

     and city laws pursuant to 28 U.S.C. § 1367.

4.   Venue is proper in this District pursuant to 28 U.S.C. 1391(b), as the acts complained of

     occurred within the Eastern District of New York.

5.   By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

     Commission (“EEOC”) on or about December 4, 2020; (b) receiving a Notice of Right to

     Sue from the EEOC on or about January 28, 2021; (c) commencing this action within 90

     days of the issuance of the Notice of Right to Sue by the EEOC; and (d) contemporaneously

     with the filing of this Complaint, having mailed copies of the Complaint to the New York

     City Commission of Human Rights (“NYCCHR”) and the Office of the Corporation

     Counsel of the City of New York pursuant to the notice requirements of Section 8-502 of

     the New York City Administrative Code, Plaintiff has satisfied all of the procedural

     prerequisites for the commencement of the instant action. A copy of the Notice of Right to

     Sue is annexed hereto as Exhibit A; a copy of the transmittal letter to the NYCCHR, et

     ano., is annexed hereto as Exhibit B.

                                         PARTIES

6.   That at all times relevant hereto, Plaintiff TOTIANA NGUYEN (“Plaintiff”) is female and

     a resident of the State of New York.

7.   That at all times relevant hereto, Defendant GREAT GREEN CLEANING MACHINE,

     INC. (d/b/a GREAT GREEN CLEANING) (“GGC”) was and is a domestic business

     corporation duly existing pursuant to, and by virtue of, the laws of the State of New York.

8.   Defendant GGC operates and/or operates a cleaning service with an office located at 264

     1st Street, Brooklyn, New York 11215.

9.   Upon information and belief, Defendant GGC employs at least fifteen or more employees.
                                              2
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 3 of 13 PageID #: 3




10.   That at all times relevant hereto, Plaintiff was an employee of Defendant GGC.

11.   Defendant, CINDY LEBOW (“LEBOW”), possesses operational control over Defendant

      GGC, possesses an ownership interest in Defendant GGC, and controls significant

      functions of Defendant GGC

12.   In addition, Defendant LEBOW had the authority to hire, fire, or affect the terms and

      conditions of Plaintiff's employment, or to otherwise influence the decisionmaker of the

      same.

13.   That at all times relevant hereto, Plaintiff has been an employee of Defendant LEBOW for

      purposes of relevant statutes.

14.   Defendants, GGC and LEBOW, are collectively referred to herein as “Defendants.”

                                       MATERIAL FACTS

15.   On or about October 27 2017, Plaintiff began working as a “General Manager” at

      Defendants’ cleaning business.

16.   As General Manager, Plaintiff was responsible for managing employees as well as, when

      required, filling in for positions in sales, the front desk, and cleaning duties.

17.   At all times relevant, Plaintiff was qualified to do her job and excelled in her position.

18.   On or around March 20, 2020, Defendants decided they would close the office due to

      Covid-19 and begin working remotely. Nevertheless, Defendants requested that Plaintiff

      continue to work in-person at the business.

19.   Soon thereafter in late March, Plaintiff informed Defendant LEBOW that she required a

      working from home accommodation due to her ongoing asthma, which presented special

      health-risks from contracting Covid-19.




                                                 3
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 4 of 13 PageID #: 4




20.   Although Defendant LEBOW initially allowed Plaintiff to work from home, Defendant

      LEBOW required Plaintiff to work in the office again following her complaints concerning

      nonpayment of wages to her and other staff.

21.   On or about late March 2020, Defendant LEBOW informed Plaintiff and other staff that

      were expected to work without pay.

22.   In approximately early April, Plaintiff complained to Defendant LEBOW that expecting

      her and the staff to work without pay was improper and potentially illegal.

23.   On or about late April, Plaintiff made a formal complaint to Defendant LEBOW

      concerning her and fellow staff’s unpaid wages.

24.   In retaliation, on May 9, 2020, Defendants terminated Plaintiff’s employment.

25.   On May 10, 2020, Plaintiff emailed Defendant LEBOW protesting her termination and

      noting that her termination followed her complaints about the failure to pay her and her

      colleagues wages, as well as her requests to accommodate her asthma by permitting her to

      work from home.

26.   After Plaintiff complained about her discriminatory firing, Defendants offered to re-hire

      Plaintiff but demoted her to a telemarking position that would last from May 19, 2020

      through August 7th, 2020.

27.   On or about May 11, 2020, Plaintiff reiterated to Defendant LEBOW that because of her

      asthma she was at higher risk of complications due to coronavirus infection and she should

      receive accommodations to work remotely.

28.   Defendant did not make any attempt to engage in any kind of interactive dialogue

      concerning her request.

29.   On May 19, 2020, in retaliation for her complaints, Defendants terminated Plaintiff’s

      substitute employment.
                                              4
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 5 of 13 PageID #: 5




30.   Plaintiff realized that Defendants would not attempt to accommodate Plaintiff’s

      disabilities, perceived her disabilities as an inconvenience, and had effectively terminated

      her so they would not have to provide her with any further reasonable accommodations.

31.   Defendants failed to engage in the interactive process and cooperative dialogue.

32.   Defendants terminated Plaintiff because of her actual and/or perceived disabilities

      (asthma).

33.   Defendants terminated Plaintiff because she requested and/or needed a reasonable

      accommodation.

34.   Defendants terminated Plaintiff so they would not have to grant her any accommodations

      on the basis of her disabilities.

35.   As a result of Defendants' actions, Plaintiff felt and continues to feel extremely humiliated,

      degraded, victimized, embarrassed, and emotionally distressed.

36.   As a result of Defendants' discriminatory and intolerable treatment of Plaintiff, she suffered

      and continues to suffer severe emotional distress and physical ailments.

37.   As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

      continue to suffer the loss of income, the loss of a salary, bonuses, benefits, and other

      compensation which such employment entails, and Plaintiff has also suffered future

      pecuniary losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and

      other non-pecuniary losses.

38.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdictional limits of all lower courts.

39.   As Defendants' conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages as against the Defendants.



                                                   5
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 6 of 13 PageID #: 6




40.   Plaintiff regularly handled goods in interstate commerce, such as cleaning products

      produced outside the State of New York.

41.   Defendants did not provide Plaintiff an accurate statement of wages, as required by NYLL

      195(3).

42.   Defendants did not give any notice to Plaintiff of her rate of pay, employer’s regular

      payday, and such other information as required by NYLL §195(1).

                AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
                 UNDER THE AMERICANS WITH DISABILITIES ACT

43.   Plaintiff repeats, reiterates, and realleges each and every paragraph above as if said

      paragraphs were more fully set forth herein at length.

44.   Plaintiff claims Defendant GGG violated the Americans with Disabilities Act of 1990 (Pub.

      L. 101-336), as amended, as these titles appear in volume 42 of the United States Code,

      beginning at Section 12101.

45.   Title 42 of the Americans with Disabilities Act of 1990, Chapter 126, Subchapter I, Section

      12112 “Discrimination” states: “(a) General rule. - No covered entity shall discriminate

      against a qualified individual on the basis of disability in regard to job application

      procedures, the hiring, advancement, or discharge of employees, employee compensation,

      job training, and other terms, conditions, and privileges of employment.”

46.   Defendant GGG engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of her disabilities, whether actual and/or perceived.

                AS A SECOND CAUSE OF ACTION FOR RETALIATION

                 UNDER THE AMERICANS WITH DISABILITIES ACT


47.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.
                                                 6
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 7 of 13 PageID #: 7




48.   The ADA prohibits retaliation, interference, coercion, or intimidation.

49.   Section 12203 of the ADA provides:

                 a) Retaliation. No person shall discriminate against any

             individual because such individual has opposed any act or practice

             made unlawful by this chapter or because such individual made a

             charge, testified, assisted, or participated in any manner in an

             investigation, proceeding, or hearing under this chapter.


                 b) Interference, coercion, or intimidation. It shall be unlawful

             to coerce, intimidate, threaten, or interfere with any individual in the

             exercise or enjoyment of, or on account of his or his having

             exercised or enjoyed, or on account of his or his having aided or

             encouraged any other individual in the exercise or enjoyment of, any

             right granted or protected by this chapter.



50.   Defendant GGG violated this section as set forth herein.

              AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                UNDER THE NEW YORK STATE EXECUTIVE LAW

51.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

52.   The New York State Executive Law § 296(1)(a) provides that,

             It shall be an unlawful discriminatory practice: For an employer …
             because of an individual’s age, race, creed, color, national origin,
             sexual orientation, military status, sex, disability, predisposing
             genetic characteristics, marital status, or domestic violence victim
             status, to refuse to hire or employ or to bar or to discharge from
             employment such individual or to discriminate against such
             individual in compensation or in terms, conditions or privileges of
                                                7
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 8 of 13 PageID #: 8




             employment.

53.   Defendants engaged in an unlawful discriminatory practice in violation of the New York

      State Executive Law § 296(1)(a) by creating and maintaining discriminatory working

      conditions, and otherwise discriminating against Plaintiff because of her disabilities,

      whether actual and/or perceived.

               AS A FOURTH CAUSE OF ACTION FOR RETALIATION

                 UNDER THE NEW YORK STATE EXECUTIVE LAW


54.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

55.   New York State Executive Law § 296(7) provides that it shall be an unlawful

      discriminatory practice: “For any person engaged in any activity to which this section

      applies to retaliate or discriminate against any person because she has opposed any

      practices forbidden under this article.”

56.   Defendant violated this section as set forth herein.

              AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

57.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

58.   The Administrative Code of the City of New York §8-107 (1) provides:

             “It shall be an unlawful discriminatory practice: (a) For an employer
             or an employee or agent thereof, because of the actual or perceived
             … disability… of any person, to refuse to hire or employ or to bar
             or to discharge from employment such person or to discriminate
             against such person in compensation or in terms, conditions or
             privileges of employment.”




                                                 8
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 9 of 13 PageID #: 9




59.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(1)(a) by creating and maintaining discriminatory

      working conditions, and otherwise discriminating against Plaintiff on the basis of her actual

      and/or perceived disability, together with failure to engage in the cooperative dialogue,

      failure to provide a reasonable accommodation, and unlawful termination.

              AS A SIXTH CAUSE OF ACTION FOR RETALIATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

60.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraph of this Complaint as if more fully set forth herein at length.

61.   New York City Administrative Code Title 8-107(7) provides that:

             “It shall be an unlawful discriminatory practice for any person
             engaged in any activity to which this chapter applies to retaliate or
             discriminate in any manner against any person because such person
             has (i) opposed any practice forbidden under this chapter, (ii) filed
             a complaint, testified or assisted in any proceeding under this
             chapter, (iii) commenced a civil action alleging the commission of
             an act which would be an unlawful discriminatory practice under
             this chapter …”

62.   Defendants engaged in an unlawful and retaliatory practice by retaliating, and otherwise

      discriminating against the Plaintiff because she opposed Defendants’ unlawful

      employment actions and because she requested and/or needed a reasonable

      accommodation.

              AS A SEVENTH CAUSE OF ACTION FOR FAILURE TO
                 PROVIDE A REASONABLE ACCOMMODATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

63.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

64.   The Administrative Code of the City of New York §8-107(15)(a) provides:



                                               9
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 10 of 13 PageID #: 10




              “[A]ny person prohibited by the provisions of this section from
              discriminating on the basis of disability shall make reasonable
              accommodation to enable a person with a disability to satisfy the
              essential requisites of a job or enjoy the right or rights in question
              provided that the disability is known or should have been known by
              the covered entity.”

65.    Defendants engaged in an unlawful discriminatory practice in violation of the New York

       City Administrative Code §8-107(15)(a) by failing to provide Plaintiff with a reasonable

       accommodation, and by failing to engage in the cooperative dialogue.

                     AS A EIGHTH CAUSE OF ACTION
      FOR VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE NYLL

66.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

       paragraphs of this complaint.

67.    Defendants paid Plaintiff less than the minimum wage, in violation of NYLL § 652(1) and

       supporting regulations.

68.    Defendants’ failure to pay Plaintiff at the applicable minimum hourly rate was willful

       within the meaning of NYLL § 663.

69.    Plaintiff has been damaged in an amount to be determined at trial.

70.    Plaintiff has been damaged in an amount to be determined at trial.

             AS A NINTH CAUSE OF ACTION FOR VIOLATIONS OF
         NOTICE AND RECORDKEEPING REQUIREMENTS OF THE NYLL

71.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

       paragraphs of this complaint.

72.    Defendants failed to provide Plaintiff with a written notice, in English (Plaintiff’s primary

       language), of her rate of pay, regular payday, and such other information as required by

       NYLL §195(1).

73.    Plaintiff has been damaged in an amount to be determined at trial.


                                                10
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 11 of 13 PageID #: 11




                       AS A TENTH CAUSE OF ACTION
      FOR VIOLATION OF THE WAGE STATEMENT PROVISIONS OF THE NYLL

74.     Plaintiff repeats, reiterates and realleges each and every allegation made in the above

        paragraphs of this complaint.

75.     Defendants have not provided Plaintiff with wage statements upon each payment of wages,

        as required by NYLL 195(3).

76.     Plaintiff has been damaged in an amount to be determined at trial.

                          AS AN ELEVENTH CAUSE OF ACTION
                       ILLEGAL RETALIATION UNDER THE NYLL

77.     Plaintiff repeats, reiterates, and realleges all paragraphs above as though fully set forth

        herein.

78.     Plaintiff complained to Defendants about violations of the NYLL, specifically the failure

        to pay overtime premiums.

79.     As a result of these complaints, Defendants terminated Plaintiff.

80.     Defendants’ action was motivated by Plaintiff’s complaint about the failure to receive

        overtime wages.

81.     Defendants’ conduct constitutes unlawful retaliation in violation of, inter alia, NYLL §

        215.

82.     Defendant’s actions were willful.

83.     Defendants are liable to Plaintiff for back pay, compensatory damages, liquidated damages,

        punitive damages, and attorneys’ fees and costs, all in an amount to be determined at trial.




                                                11
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 12 of 13 PageID #: 12




                                       JURY DEMAND

84.   Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.    Declaring that Defendants engaged in unlawful employment practices prohibited by the

      New York City Human Rights Law, New York City Administrative Code §§ 8-107, et seq.;

      in that Defendants discriminated, and retaliated against Plaintiff on the basis of her

      disability, whether actual and/or perceived;

B.    Awarding Plaintiff compensatory damages for mental, and emotional injury, distress, pain

      and suffering and injury to her reputation in an amount to be proven;

C.    Awarding Plaintiff punitive damages;

D.    Declaring that Defendants violated the minimum wage provisions of, and rules and orders

      promulgated under, the NYLL as to Plaintiff;

E.    Awarding Plaintiff damages for the amount of unpaid compensation, liquidated damages

      and for any improper deductions or credits taken against wages as applicable;

F.    Awarding Plaintiff damages for Defendants’ violation of the NYLL notice and

      recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

G.    Awarding Plaintiff liquidated damages in an amount equal to one hundred percent (100%)

      of the total amount of compensation shown to be owed pursuant to NYLL § 663 as

      applicable; and liquidated damages pursuant to NYLL § 198(3);

H.    Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the

      action; and




                                              12
Case 1:21-cv-02349-PKC-PK Document 1 Filed 04/28/21 Page 13 of 13 PageID #: 13




I.    Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

      proper to remedy Defendants’ unlawful employment practices.


Dated: New York, New York
       April 28, 2021

                                                          PHILLIPS & ASSOCIATES,
                                                          Attorneys at Law, PLLC



                                                   By:    ___________________________
                                                          Shawn R. Clark, Esq.
                                                          Attorneys for Plaintiff
                                                          45 Broadway, Suite 430
                                                          New York, New York 10006
                                                          T: (212) 248-7431
                                                          F: (212) 901 - 2107
                                                          sclark@tpglaws.com




                                              13
